Exhibit 10(c)
AMENDMENT NO. 2
TO
HARRIS CORPORATION
2000 STOCK INCENTIVE PLAN
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 2000 Stock Incentive
Plan, as amended (the “Plan”), to provide long-term incentive awards to
officers, directors, employees and consultants;
     WHEREAS, pursuant to Section 12 of the Plan, the Board of Directors of the
Corporation (the “Board”) has the authority to amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective
as of January 1, 2009, as follows:
     1. Section 3.2 hereby is amended to add the following new sentence at the
end thereof:
“Any adjustment or substitution pursuant to this Section 3.2 shall be made in
compliance with the requirements of Section 409A of the Code, including without
limitation the requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D).”
     2. Section 13.8 hereby is deleted in its entirety and the Plan’s sections
and section references hereby are renumbered accordingly.
     APPROVED AND AUTHORIZED BY THE BOARD OF DIRECTORS as of the 24th day of
October, 2008.

         
 
  HARRIS CORPORATION    
 
       
 
  /s/ Jeffrey S. Shuman    
 
       
 
  Jeffrey S. Shuman    
 
  Vice President, Human Resources and Corporate Relations    

     
ATTEST:
   
 
   
/s/ Scott T. Mikuen
 
Secretary

12-30-08
   

 